DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims (1-30) is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims (1-30) of prior U.S. Patent No. 10,803,586 B1. This is a statutory double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (1-13, 15-30) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1-21, 23-28) of U.S. Patent No. 11,373,309 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
It is clear that all the elements of the application claims (1, 24, 29-30) are to be found in patent claims (1, 21, 27-28) (as the application claim (1, 24, 29-30) fully encompasses patent claim (1, 21, 27-28)).  The difference between the application claim (1, 24, 29-30) and the patent claim (1, 21, 27-28) lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim (1, 21, 27-28) of the patent is in effect a “species” of the “generic” invention of the application claim (1, 24, 29-30).  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim (1, 24, 29-30) is anticipated by claim (1, 21, 27-28) of the patent, it is not patentably distinct from claim (1, 21, 27-28) of the patent. (Claims (2-13, 15-30) have been analyzed and rejected w/r to claims (1-21, 23-28). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) (1-30) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sethi et al. (hereinafter Sethi)(US Publication 2018/0232883 A1)
Re claim 1, Sethi discloses a method of facilitating image analysis in pathology, the method comprising: receiving a sample image representing a sample for analysis in pathology, the sample image including a plurality of sample image elements (See fig. 1A: 116, 126; fig. 1C: 142; fig. 2: 160; fig. 7: 710, 712 & ¶s 47, 50, 51, 83 where it teaches receiving one or more images of the patient tissue.); causing one or more functions to be applied to the sample image to determine a plurality of property specific confidence related scores, each of the plurality of property specific confidence related scores associated with one of the plurality of sample image elements and a respective one of one or more sample properties, the property specific confidence related score representing a level of confidence that the associated sample image element represents the associated sample property (See fig. 1C, 2: 106; fig. 7: 770 & ¶s 53, 55, 60, 83 where it teaches disease class scores.); sorting a set of sample image elements of the plurality of sample image elements based at least in part on the property specific confidence related scores associated with the set of sample image elements (See fig. 7: 770; fig. 8 & ¶ 83 where it teaches sorting.); producing signals for causing one or more of the set of sample image elements to be displayed to a user in an order based on the sorting (See fig. 1A: 160; 7: 770; fig. 8 & ¶s 47, 83 where it teaches displaying.); for each of the one or more sample image elements displayed, receiving user input (See fig. 1A: 132, 130, 136 & ¶s 47, 53 where it teaches receiving user input.); and causing the user input to be used to update the one or more functions. (See fig. 1C: 158 & ¶ 53 where it teaches receiving user input.)

Re claim 2, Sethi discloses wherein the user input includes a user-provided indication that the sample image element represents one of the one or more sample properties. (See figs. 1A, C & ¶ 53) 

Re claim 3, Sethi discloses wherein the set of sample image elements includes two or more sample image elements and the one or more of the set of sample image elements displayed includes two or more of the set of sample image elements. (See figs. 1A, 7-8)

Re claim 4, Sethi discloses wherein producing signals for causing the one or more of the set of sample image elements to be displayed to the user comprises, for at least one of the one or more of the set of sample image elements to be displayed to the user, producing signals for causing at least one contextual sample image element proximate to the sample image element to be displayed to the user with the sample image element. (See figs. 1A, 7-8)

Re claim 5, Sethi discloses for each of the contextual sample image elements, receiving contextual user input including a user-provided indication that the contextual sample image element represents one of the one or more sample properties; and causing the contextual user input to be used to update the one or more functions. (See figs. 1A, C, 7 & ¶ 53, 83-84)

Re claim 6, Sethi discloses wherein sorting the set of sample image elements comprises, for at least one of the set of sample image elements: identifying at least one contextual sample image element to be displayed with the sample image element; and determining a group score based at least in part on the property specific confidence related score of the identified at least one contextual sample image element and the sample image element; and wherein sorting the set of sample image elements comprises sorting based at least in part on the determined group scores. (See figs. 7-8 & ¶ 83-84)

Re claim 7, Sethi discloses wherein determining the group score comprises comparing respective property specific confidence related scores associated with each of the identified at least one contextual sample image element and the sample image element. (See figs. 7, 8 & ¶ 83-84)

Re claim 8, Sethi discloses wherein causing the one or more functions to be applied to the sample image to determine the property specific confidence related scores comprises causing the one or more functions to determine more than one related property specific confidence related score associated with each of the sample image elements. (See figs. 7-8 & ¶s 83-84)

Re claim 9, Sethi discloses wherein the more than one related property specific confidence related scores associated with each of the sample image elements are associated with properties that are mutually exclusive. (See figs. 7-8 & ¶s 83-84)

Re claim 10, Sethi discloses wherein sorting the set of sample image elements comprises identifying, for each sample image element of the set of sample image elements, a largest property specific confidence related score of the more than one related property specific confidence related scores associated with the sample image element and sorting based at least in part on the largest property specific confidence related scores. (See fig. 7 & ¶ 83)

Re claim 11, Sethi discloses wherein sorting based at least in part on the largest property specific confidence related scores comprises sorting in ascending order of the largest property specific confidence related scores associated with each of the sample image elements and wherein producing signals for causing the one or more sample image elements to be displayed to the user comprises producing signals for causing sample image elements associated with lower largest property specific confidence related scores to be displayed first. (See 1A; fig. 7 & ¶s 47, 83)

Re claim 12, Sethi discloses wherein sorting the set of sample image elements comprises identifying, for each sample image element of the set of sample image elements, a second largest property specific confidence related score of the more than one related property specific confidence related scores associated with the sample image element and sorting based at least in part on the second largest property specific confidence related scores. (See figs. 7-8 & ¶ 83-84)

Re claim 13, Sethi discloses wherein sorting based at least in part on the second largest property specific confidence related scores comprises sorting in descending order of the second largest property specific confidence related scores associated with each of the sample image elements and wherein producing signals for causing the one or more sample image elements to be displayed to the user comprises producing signals for causing sample image elements associated with higher second largest property specific confidence related scores to be displayed first. (See 1A; fig. 7 & ¶s 47, 83)

Re claim 14, Sethi discloses wherein sorting the set of sample image elements comprises determining, for each of the set of sample image elements, a difference between the property specific confidence related score associated with the sample image element and a property specific confidence related threshold and sorting the set of sample image elements based at least in part on the determined differences. (See 1A; fig. 7 & ¶s 47, 83)

Re claim 15, Sethi discloses wherein sorting the set of sample image elements comprises sorting the set of sample image elements into a plurality of sorted lists and generating a final sorted list from the plurality of sorted lists, wherein generating the final sorted list comprises adding sample image elements to the final sorted list from each of the plurality of sorted lists. (See figs. 7-8)

Re claim 16, Sethi discloses wherein adding the sample image elements to the final sorted list from each of the plurality of sorted lists comprises adding the sample image elements alternatingly from each of the plurality of sorted lists. (See figs. 7-8)

Re claim 17, Sethi discloses determining, for each of the set of sample image elements, whether the sample image element is within a threshold proximity of at least one earlier sorted sample image element. (See ¶ 47 where it teaches that the results may be displayed for one or more users to view; a report may be prepared that describes the results, wherein suggesting that previous results may be compared to current results.)

Re claim 18, Sethi discloses wherein applying the one or more functions to the sample image to determine the plurality of property specific confidence related scores comprises, for each of the sample image elements, applying at least one of the one or more functions to a respective subimage included in the sample image and including the sample image element, and disregarding the rest of the sample image, each of the subimages having a width and height less than a width and height of the sample image. (See figs. 7-8 & ¶ 40)

Re claim 19, Sethi discloses wherein producing signals for causing the one or more sample image elements to be displayed to the user comprises producing signals for causing the one or more sample image elements to be displayed in one or more subimage size based review images showing a portion of the sample image, each of the one or more subimage size based review images having a width about 1 to 10 times the width of the subimages and having a height about 1 to 10 times the height of the subimages. (See figs. 7-8 & ¶s 59, 83)
Re claim 20, Sethi discloses wherein producing signals for causing the one or more sample image elements to be displayed to the user comprises producing signals for causing at least one of the one or more sample image elements to be displayed in a sample image element size based review image showing a portion of the sample image having a width and a height about 10 to 20 times a diameter of the at least one of the one or more sample image elements. (See figs. 7-8 & ¶s 59, 83)

Re claim 21, Sethi discloses wherein the one or more functions include one or more neural network functions and wherein causing the user input to be used to update the one or more functions comprises causing the user input to be used to train the one or more neural network functions. (See ¶s 32-34, 53, 59)

Re claim 22, Sethi discloses wherein the sample image elements comprise sets of adjacent pixels. (See ¶s 30, 40)

Re claim 23, Sethi discloses wherein the sample image elements comprise groups of pixels identified as objects. (See ¶s 40-41, 47)

Claims (24, 29-30) have been analyzed and rejected w/r to claim 1 above.
Claims (25-28) have been analyzed and rejected w/r to claims (4-5, 8, 10, 12) respectively.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        December 1, 2022